Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 1 of 11 Page ID #:1



 1   ASCENSION LAW GROUP
     PAMELAthTSAO (266734)
 2   2030 E. 4 Street
     Suite 205
 3   Santa Ana, CA 92705
     PH: 714.783.4220
 4   FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
 5
     Attorneys for Plaintiff STEPHEN TURNER
 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   STEPHEN TURNER, an individual,           Case No.: 2:21-cv-04770
12              Plaintiff,
                                              COMPLAINT FOR
13        vs.
                                                 (1) VIOLATION OF THE UNRUH
14   WHITTIER MARKETPLACE, INC., a
     California corporation,                         CIVIL RIGHTS ACT
15                                                   (CALIFORNIA CIVIL CODE
                Defendants.                          §§ 51, 52);
16
                                                 (2) VIOLATIONS OF THE
17
                                                     AMERICANS WITH
18                                                   DISABILITIES ACT OF 1990
19
20

21

22

23

24

25

26
27

28


                                      COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 2 of 11 Page ID #:2



 1                                               I.
                                              SUMMARY
 2

 3           1.    This is a civil rights action by plaintiff Stephen Turner (“Plaintiff”) for
 4   discrimination at the building, structure, facility, complex, property, land,
 5   development, and/or surrounding business complex located at 11891 Whittier Blvd,
 6   Whittier, CA 90601 from which the business “Denny” operates. Plaintiff often
 7   frequents the area as he lives approximately 15 minutes from the Property. On this
 8   particular occasion, he desired to patronize the Denny’s located at the Property.
 9           2.    Plaintiff seeks damages, injunctive and declaratory relief, attorney’s fees
10   and costs pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. §§
11   12101, et seq.) and related California statutes1 against Defendant, the owner
12   WHITTIER MARKETPLACE, INC., a California corporation (“Defendant”).
13                                                   II.
14                                         JURISDICTION
15           3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343
16   for ADA claims.
17           4.    Supplemental jurisdiction for claims brought under parallel California
18   law – arising from the same nucleus of operative facts – is predicated on 28 U.S.C §
19   1367.
20           5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
21                                               III.
22                                              VENUE
23           6.    All actions complained of herein take place within the jurisdiction of the
24   United States District Court, Central District of California, and venue is invoked
25   pursuant to 28 U.S.C. § 1391(b), (c).
26                                               IV.
27
     1
28    Plaintiff is not currently asserting a cause of action under California Civil Code § 55, but may
     amend his complaint at a later time upon discovery of facts which give rise to such a claim.
                                                    1
                                              COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 3 of 11 Page ID #:3



 1
                                             PARTIES
 2
           7.     Defendant is or was at the time of the incident, the owner, operator,
 3
     lessor and/or lessee of the Property, and consists of a person (or persons), firm,
 4
     company, and/or corporation.
 5
           8.     Plaintiff is a paraplegic, and as a result is unable to walk or stand, and
 6
     thus requires a use of a wheelchair at all times when traveling in public. Plaintiff is
 7
     “physically disabled” as defined by all applicable California and United States laws,
 8
     and a member of the public whose rights are protected by these laws. Plaintiff is not a
 9
     high frequency litigant as that term is defined under California Code of Civil
10
     Procedure § 425.55(b).
11
                                               V.
12
                                              FACTS
13
           9.     On January 14, 2020, Plaintiff patronized the Property. The Property is a
14
     sales or retail establishment, open to the public, which is intended for nonresidential
15
     use and whose operation affects commerce.
16
           10.    Plaintiff visited the Property and encountered barriers (both physical and
17
     intangible) that interfered with – if not outright denied – Plaintiff’s ability to use and
18
     enjoy the goods, services, privileges and accommodations offered at the facility. To
19
     the extent known by Plaintiff, the barriers at the Property included, but are not limited
20
     to the following:
21              a. Restrooms at the Denny’s located on the Property are not properly
22                configured for use by persons with disabilities in multiple respects,
23                including but not limited to missing or improperly positioned safety grab
24                bars that are needed to safely transfer from the wheel chair to the toilet;
25                toilet seat dispensers and/or toilet paper rolls that are not properly
26                configured making it difficult if not impossible to reach; insufficient
27                clearance for Plaintiff to be able to maneuver in his wheelchair in the
28                restroom. Additionally, there is not proper wrapping around sink piping
                                               2
                                            COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 4 of 11 Page ID #:4



 1                  which can cause Plaintiff to burn himself when using the sink.
 2               b. Plaintiff alleges parking spaces and accompanying access aisles have
 3                  slopes and/or cross slopes that exceed 2.0%. Without a level parking
 4                  space, it is difficult for Plaintiff to unload/transfer from a vehicle as his
 5                  wheelchair rolls.
 6               c. To the extent that the ramps protruding onto the access aisle are intended
 7                  to provide an accessible pathway, the ramps are too steep and do not
 8                  contain the required handrails, thus making it extremely unsafe for
 9                  Plaintiff to use.
10               d. There are no accessible signs directing persons with disabilities to
11                  accessible routes and /or accessible entrances.
12               e. Accessible pathways are too narrow and have severe cross slopes
13                  exceeding permissible ADAAG standards. There are no accessible
14                  pathways connecting the various businesses on the Property.
15
           11.      These barriers to access are listed without prejudice to Plaintiff citing
16
     additional barriers to access after inspection by Plaintiff’s access consultant, per the
17
     9th Circuits standing standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir.
18
     2008). These barriers prevented Plaintiff from enjoying full and equal access to the
19
     Property.
20
           12.      Plaintiff thus experienced difficult, discomfort and embarrassment as a
21
     result of the accessible barriers he encountered. He continues to be deterred from
22
     visiting the Property because of the future threats of injury created by these barriers.
23
     Plaintiff would return to the Property once the barriers are corrected as the Denny’s
24
     located at the Property is located within 15 minutes of his residence.
25
           13.      Defendant knew that these elements and areas of the Property were
26
     inaccessible, violate state and federal law, and interfere with (or deny) access to the
27
     physically disabled. Moreover, Defendant has the financial resources to remove these
28
                                                    3
                                             COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 5 of 11 Page ID #:5



 1
     barriers from the Property (without much difficult or expense), and make the Property
 2
     accessible to the physically disabled. To date, however, the Defendant refuse to
 3
     remove those barriers.
 4
           14.    At all relevant times, Defendant has possessed and enjoyed sufficient
 5
     control and authority to modify the Property to remove impediments to wheelchair
 6
     access and to comply with the Americans with Disabilities Act Accessibility
 7
     Guidelines and Title 24 regulations. Defendant has not removed such impediments
 8
     and has not modified the Property to conform to accessibility standards.
 9
                                                VI.
10
           FIRST CAUSE OF ACTION: VIOLATION OF CALIFORNIA LAW
11
           INCLUDING: THE UNRUH ACT, CIVIL CODE §§ 51, 52 AND THE
12
      AMERICANS WITH DISABILITIES ACT AS INCORPORATED BY CIVIL
13
                                      CODE SECTION 51(f)
14
           15.    Plaintiff incorporates the allegations contained in paragraphs 1 through
15
     14 for this claim and incorporates them herein.
16
           16.    At all times relevant to this complaint, California Civil Code § 51 has
17
     provided that physically disabled persons are free and equal citizens of the state,
18
     regardless of disability or medical condition:
19
           All persons within the jurisdiction of this state are free and equal, and
20
           no matter what their sex, race, color, religion, ancestry, national
21
           origin, disability, or medical condition are entitled to the full and
22
           equal accommodations, advantages, facilities, privileges, or services
23
           in all business establishments of every kind whatsoever. Cal. Civ.
24
           Code § 51(b).
25
           17.     California Civil Code § 52 provides that the discrimination by Defendant
26
     against Plaintiff on the basis of his disabilities constitutes a violation of the anti-
27
     discrimination provisions of §§ 51 and 52.
28
                                                   4
                                            COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 6 of 11 Page ID #:6



 1
           18.    Defendant’s discrimination constitutes a separate and distinct violation of
 2
     California Civil Code § 52 which provides that:
 3
           Whoever denies, aids or incites a denial, or makes any discrimination
 4
           or distinction contrary to section 51, 51.5 or 51.6 is liable for each and
 5
           every offense for the actual damages, and any amount that may be
 6
           determined by a jury, or a court sitting without a jury, up to a
 7
           maximum of three times the amount of actual damage but in no case
 8
           less than four thousand dollars ($4,000) and any attorney’s fees that
 9
           may be determined by the court in addition thereto, suffered by any
10
           person denied the rights provided in Section 51, 51.5 or 51.6.
11
           19.    Plaintiff continues to be deterred from visiting the Subject Property based
12
     upon the existence of the accessible barriers. In addition to the instance of deterrence
13
     occurring on January 2020, Plaintiff is entitled to $4,000.00 in statutory damages for
14
     each additional occurrence of discrimination under California Civil Code § 52.
15
           20.    Any violation of the Americans with Disabilities Act of 1990 (as pled in
16
     the Third Cause of Action) constitutes a violation of California Civil Code § 51(f)
17
     thus independently justifying an award of damages and injunctive relief pursuant to
18
     California law. Per § 51(f), “[a] violation of the right of any individual under the
19
     Americans with Disabilities Act of 1990 … shall also constitute a violation of this
20
     section.”
21
           21.    The actions and omissions of Defendant as herein alleged constitute a
22
     denial of access to and use of the described public facilities by physically disabled
23
     persons within the meaning of California Civil Code §§ 51 and 52. As a proximate
24
     result of Defendant’s action and omissions Defendant has discriminated against
25
     Plaintiff in a violation of Civil Code §§ 51 and 51.
26
                                              VII.
27
      SECOND CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
28
                                                 5
                                           COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 7 of 11 Page ID #:7



 1
                   DISABILITIES ACT OF 1990 (42 USC §§ 12101 et seq.)
 2
           22.    Plaintiff incorporates the allegations contained in paragraphs 1 through
 3
     21 for this claim and incorporates them herein.
 4
           23.    As part of the Americans with Disabilities Act of 1990 (“ADA”),
 5
     Congress passed “Title III – Public Accommodations and Services Operated by
 6
     Private Entities.” 42 U.S.C. § 12181 et seq. The Property is one of the “private
 7
     entities” which are considered “public accommodations” for purposes of this title,
 8
     which includes any “restaurant, bar, or other sales or rental establishment serving food
 9
     or drink.” § 301(7)(B).
10
           24.    The ADA states that “[n]o individual shall be discriminated against on
11
     the basis of disability in the full and equal enjoyment of the goods, services, facilities,
12
     privileges, advantages, or accommodations of any place of public accommodation by
13
     any person who owns, leases, or leases to, or operates a place of public
14
     accommodation.” 42 U.S.C. § 12182.
15
           25.    The acts and omissions of Defendant set forth herein were in violation of
16
     Plaintiff's rights under the ADA and the regulations promulgated thereunder, 28 CFR
17
     Part 36 et seq.
18
           26.    The removal of each of the barriers complained of by Plaintiff as
19
     hereinabove alleged, were at all times herein mentioned "readily achievable" under the
20
     standards §§ 30 l and 302 of the ADA. As noted hereinabove, removal of each and
21
     every one of the architectural barriers complained of herein were also required under
22
     California law. Further, on information and belief, alterations, structural repairs or
23
     additions since January 26, 1993 have also independently triggered requirements for
24
     removal of barriers to access for disabled persons per § 303 of the ADA. In the event
25
     that removal of any barrier is found to be "not readily achievable," Defendant still
26
     violated the ADA, per§ 302(b )(2)(A)(v) by failing to provide all goods, services,
27
     privileges, advantages and accommodations through alternative methods that were
28
                                                  6
                                           COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 8 of 11 Page ID #:8



 1
     readily achievable.
 2
           27.    On information and belief, as of the date of Plaintiff’s encounter at the
 3
     Property and as of the filing of this Complaint, the Defendant has denied and
 4
     continues to deny full and equal access to Plaintiff and to other disabled persons,
 5
     including wheelchair users, in other respects, which violate plaintiff's rights to full and
 6
     equal access and which discriminate against Plaintiff on the basis of his disability,
 7
     thus wrongfully denying to plaintiff the full and equal enjoyment of the goods,
 8
     services, facilities, privileges, advantages and accommodations, in violation of§§ 302
 9
     and 303 of the ADA. 42 USC§§ 12182 and 12183.
10
           28.    On information and belief, Defendant has continued to violate the law
11
     and deny the rights of Plaintiff and other disabled persons to access this public
12
     accommodation since on or before Plaintiff's encounters, as previously noted.
13
     Pursuant to the ADA, § 308, 42 USC 12188 et seq., Plaintiff is entitled to the
14
     remedies and procedures set forth in§ 204(a) of the Civil Rights Act of 1964, 42 USC
15
     2000(a)-3(a), as Plaintiff is being subjected to discrimination on the basis of disability
16
     in violation of the ADA or has reasonable grounds for believing that he is about to be
17
     subjected to discrimination. Pursuant to § 308(a)(2), "In cases of violations of§ 302(b
18
     )(2)(A)(iv) and § 303(a) ... injunctive relief shall include an order to alter facilities to
19
     make such facilities readily accessible to and usable by individuals with disabilities to
20
     the extent required by this title."
21
           29.    Plaintiff seeks relief pursuant to remedies set forth in§ 204(a) of the Civil
22
     Rights Act of 1964, 42 USC 2000(a)-3(a), and pursuant to Federal Regulations
23
     adopted to implement the Americans with Disabilities Act of 1990. Plaintiff is a
24
     qualified disabled person for purposes of § 308(a) of the ADA who is being subjected
25
     to discrimination on the basis of disability in violation of Title III and who has
26
     reasonable grounds for believing he will be subjected to such discrimination each time
27
     that he may attempt to use the property and premises.
28
                                                   7
                                            COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 9 of 11 Page ID #:9



 1

 2
                                               PRAYER
 3
              WHEREFORE, Plaintiff prays that this court award damages and provide relief
 4
     as follows:
 5
           1. Issue a preliminary and permanent injunction directing Defendant as current
 6
     owner, operator, lessor, and/or lessee of the property and premises to modify the
 7
     above described property and premises and related facilities so that each provides full
 8
     and equal access to all persons, including but not limited to persons with physical
 9
     disabilities who use wheelchairs, and issue a preliminary and permanent injunction
10
     directing Defendant to provide and maintain facilities usable by plaintiff and similarly
11
     situated persons with disabilities, and which provide full and equal access, as required
12
     by law, including appropriate changes in policy;
13
           2. Retain jurisdiction over the Defendant until such time as the Court is satisfied
14
     that Defendant’s unlawful policies, practices, acts and omissions, and maintenance of
15
     inaccessible public facilities as complained of herein no longer occur, and can not
16
     recur;
17
           3. Award to Plaintiff all appropriate damages, including but not limited to
18
     statutory damages, general damages and treble damages in amounts within the
19
     jurisdiction of this Court, all according to proof;
20
           4. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
21
     costs of this proceeding as provided by law;
22
           5. Award to Plaintiff prejudgment interest pursuant to California Civil 17 Code§
23
     329
24

25   ///
26   ///
27   ///
28   ///
                                                   8
                                             COMPLAINT
Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 10 of 11 Page ID #:10



 1
       6. Grant such other and further relief as this Court may deem just and proper.
 2

 3                                     ASCENSION LAW GROUP, PC

 4      DATE: June 11, 2021

 5                                                /s/Pamela Tsao

 6                                     Pamela Tsao, attorney for Plaintiff

 7                                           STEPHEN TURNER

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                              9
                                        COMPLAINT
DocuSign Envelope ID: 0CA65C3B-91CC-457F-BD6C-BD5EABB1DF42
          Case 2:21-cv-04770-AB-MRW Document 1 Filed 06/11/21 Page 11 of 11 Page ID #:11



           1                                                 VERIFICATION
           2
                        I, Stephen Turner, the plaintiff in this action, declare under penalty of perjury
           3
                that I have reviewed the foregoing Verified Complaint. The allegations made therein
           4
                are based upon personal knowledge known to me to be true and that everything
           5
                represented here is true and correct. As to those allegations that I do not have personal
           6
                knowledge of, such allegations are believed to be true based on specified information,
           7
                documents, or both.
           8

           9
          10
                Dated: June 11, 2021
          11                                                       Stephen Turner
          12                                                       Plaintiff

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28
                                                                  10
                                                              COMPLAINT
